DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2022 has been entered.  The claims and remarks filed 5/27/2022 have been entered.
Status of the Claims
	Claims 3, 5, 9, 16, and 18 have been canceled.  Accordingly, claims 1, 2, 4, 6-8, 10-15, 17, and 19-23 are pending and under current examination.

Withdrawn Rejections and Response to Arguments
	All previously issued rejections of now canceled claims are withdrawn in view of Applicant’s cancelation of these claims.
The rejections of claims 1, 2, 4-8, 10-15, 17, and 19-23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as lacking full scope of enablement are withdrawn in view of Applicant’s amendment of “supplement” to probiotic” in line 3 of the claim.  Applicant’s argument to this effect is persuasive.
The rejections under 35 U.S.C. 112(a) for lack of written description are maintained as modified as necessitated by amendment.  Applicant asserts that the claim amendment resolve the issue, however this argument is not persuasive in view of the new claim language which is addressed below.
	The rejections of claims 1, 2, 4-8, 10-15, 17, and 19-23 under 35 U.S.C. 112(b) are withdrawn in view of Applicant’s amendments to the claims.  Applicant’s argument to this effect is persuasive.
	
Modified Grounds of Rejection Necessitated by Amendment Entered 6/22/22
Claim Rejections - 35 USC § 112(a), New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 6-8, 10-15, 17, and 19-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1, which recites limitations encompassed by all other pending claims, recites “wherein the edible oil is present in an amount sufficient to reduce a melting point temperature of the stabilizing component to below 40 degrees Celsius”, however the specification as filed does not describe this feature.  The nearest disclosure appears to be in paragraph [0016] of the specification as filed which describes a stabilized supplement (not a component of a supplement product) to have a melting point less than about 40 degrees Celsius, however the stabilizing component does not appear to be able to have its inherent melting point characteristic modified by inclusion of a particular amount or adjustment thereof of edible oil.  As amended, the claim appears to recite that the newly included “stabilizing component derived from cacao seeds” is included in combination with an edible oil, however each of these constitute parts in a total formulation where the inherent property of one component may not be modified by the inclusion or adjustment of amount of another.  

New Grounds of Rejection Necessitated by Amendments of 12/20/2021
Claim Rejections - 35 USC § 112 – Essential subject matter not in claim and/or spec.
Claim  8 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  
The disclosure does not enable one of ordinary skill in the art to practice the invention without describing what components are necessary to achieve the function claimed, specifically the function of preventing a temperature increase as claimed, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Would a foil packet with a desiccant meet the claim?  Would a foil packet with a desiccant necessarily meet the claim?  Wouldn’t the outside temperature influence the packaging’s ability to meet the functional component claimed?  How would one make and use the claimed invention?  The disclosure describes the function claimed but does not enable one to practice the invention described.  The skill of the ordinary artisan (a master’s level chemist, for instance) and the state of the art would still require undue experimentation to meet the claim and even then, the claimed product’s functionality would be dependent on circumstances not described in the claim or outside the parameters of the claimed product.  The claimed temperature control feature appears essential to claim 8, however the components necessary to achieve this feature are not presented in the claim or otherwise demonstrated in the specification as filed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4, 6, 10-12, 14, 15, 17, 20, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over “Rabovsky” (US 2016/0193306, newly cited) in view of “Ter Haar” (US 2010/0003369, previously cited).
The claims are drawn to a softgel product comprising a fill material and a softgel capsule shell.  The fill material comprises a probiotic, an edible oil, and a stabilizing component derived from cacao seeds, as further specified in the claims.
Rabovsky teaches dietary supplement formulations for oral consumption (see abstract, in particular).  The formulations may be in the form of softgels  and may comprise powders (see [0078], [0082], [0319], [0320] in particular) including those with capsules or hard shells (see [0254], last sentence on page 25)(“an orally available softgel”, a softgel capsule shell surrounding the fill material” as in claim 1).  Rabovsky’s products are formulated for oral administration such as capsules (see [0316])(limitations of claims 1 and 2) and include a probiotic supplement component which may be Lactobacillus acidophilus for instance (see Rabovsky claims 1 and 2) and an additional supplement component such as a multivitamin (see Rabovsky claim 1)(limitation of claim 17)or Vitamin D3 for instance (see Rabovsky claim 11)(“an oil-soluble vitamin” as in claim 23).  Rabovsky also teaches various omega fat fish oil components as supplements.  Rabovsky teaches carriers to include vegetable oils for instance (see [0317]).  For instance, Example 21 teaches a soft gel capsule containing fish oil in an amount of 275/704 parts by weight, 39% parts of edible oil per total capsule fill weight and further teaching an overlapping rang (see [0358])(see also rejection above under 35 U.S.C. 112 regarding “supplement” as recited in line 5 of instant claim 1)(“an edible oil in a range of 25% to 75% by weight of a total weight of supplement and edible oil” as in claim 1)(limitations of claim 20 in view of rejection under 35 U.S.C. 112 above).  Since Rabovsky teaches the amount and components instantly claimed, Rabovsky is considered to teach “wherein the edible oil is present in an amount sufficient to reduce a melting point temperature of the stabilizing component to below 40 degrees Celsius” as in claim 1 (see also rejections under 35 U.S.C. 112 above).  Rabovsky teaches a dietary supplement to be incorporated into a consumable chocolate form which is a chocolate base (see Example 1b-1d, [0333])(“a stabilizing component derived from cacao seeds selected from the group consisting of chocolate liquor, milk chocolate, white chocolate, dark chocolate, cocoa butter, cocoa nib paste, cocoa solid, cocoa flavanol, and combinations thereof” as in claim 1).  The chocolate base is considered to stabilize the formulation components including oils and actives based on what Rabovsky reasonably would have suggested to the artisan (see Rabovsky [0333]).  Rabovsky teaches packaged units including foil packets (see [0387])(limitation of claim 6).
Rabovsky does not teach a single embodiment in which both a chocolate base and a softgel form are used in the same example, nor does Rabovsky teach an example or single embodiment in which a cacao seed product as recited in instant claim 1 is combined with a probiotic.  For these reasons, this rejection is made using obviousness rationale.
Ter Haar teaches probiotic supplements including a cocoa butter component as well as the probiotic active agent (see abstract, in particular; [0005]) including non-spore forming probiotics such as Bacillus (see [0028])(limitation of claims 1 and 12).   Ter Haar’s products may be in the form of a capsule or similar (see [0018]) and may include cocoa butter such as a chocolate liquor component.  Ter Haar further teaches that additionally palm oil for instance may be included (see [0047]) and/or a coconut oil for a substitute for a portion of the cocoa butter component (see [0050]-[[0054])(limitation of claim 4).  Ter Haar’s probiotic counts include a range of up to about 10^14 CFU per gram a range overlapping with the instantly claimed range of at least 200 Billion CFU per gram (2 x 10^11)(see [0030])(limitation of claim 15).
Rabovsky and Ter Haar are both directed to dietary supplement formulations comprising a probiotic for oral consumption.  It would have been prima facie obvious to one of ordinary skill in the art to combine a probiotic and a cocoa product and oil as taught by Ter Haar into a softgel oral formulation as generally taught by Rabovsky, with a reasonable expectation of success.  One would have been motivated to do so since Ter Haar teaches these particular components to be desirably used in a single composition to be used as a food or oral supplement product.  Ter Haar generally teaches products with the intended use of pet food, and Rabovsky teaches dietary supplements configured for a particular mammal in general with dogs named and an example of domesticated mammals (see [0318]).
As to claims 10, 11, and 21, since the disclosure above teach all required components in ranges overlapping those claimed, and since a product and its properties are inseparable, the combination of teachings is considered to tech the capability of functioning as further detailed in claims 10, 11, and 21.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Rabovsky” (US 2016/0193306, newly cited) in view of “Ter Haar” (US 2010/0003369, previously cited) as applied to claims 1, 2, 4, 6, 10-12, 14, 15, 17, 20, 21, and 23 above, and further in view of “Taylor” (US 7,828,150, previously cited).
	The teachings of Rabovski and Ter Haar have been delineated above.  Neither of these teaches a salt blend as claimed.  Rabovski does teach silica components, lyophilized probiotics, and the desirability of protecting against disintegration (see [0382]).
	Taylor cures this deficiency.  Taylor teaches the state of the art with regard to containers and storing medicament powder products employing a desiccant (see abstract, in particular).  Taylor teaches silica gel and anhydrous calcium sulphate salt as equivalent preferable desiccants (see column 3, lines 23-27).
	Both Rabovski and Taylor are directed to stabilization and/or storage of pharmaceutical products.  It would have been prima facie obvious to one of ordinary skill in the art to utilize a silica gel product and/or desiccant as taught by Rabovski, with a reasonable expectation of success.  One would have been motivated to do so to achieve not only glidant properties as taught by Rabovski but also desiccant properties as taught by Taylor.  One reasonably would have expected stabilization and protection against early disintegration based on Taylor’s suggestion.
	

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Rabovsky” (US 2016/0193306, newly cited) in view of “Ter Haar” (US 2010/0003369, previously cited) as applied to claims 1, 2, 4, 6, 10-12, 14, 15, 17, 20, 21, and 23 above, and further in view of “Minatelli” (US 2011/0064706, previously cited).
The teachings of Rabovski and Ter Haar have been delineated above.  Neither of these teaches freeze-dried probiotic powder.  Minatelli cures this deficiency.
Minatelli teaches supplements comprising a probiotic blend (see abstract, in particular).  Minatelli specifies that Lactobacillus acidophilus may be freeze-dried when employed (see [0051])(limitation of claim 13).  Minatelli further specifies that the potency may be a 200 billion CFU dosage (see [0051]).
Ter Haar and Minatelli are both directed to probiotic supplement products.  Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to employ Minatelli’s probiotic, which may be freeze dried, in the formulation of Ter Haar and Rabovsky, with a reasonable expectation of success.  One would have been motivated to do so based on Minatelli’s teaching that this particular probiotic may be used in treating UTIs for instance.

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over “Rabovsky” (US 2016/0193306, newly cited) in view of “Ter Haar” (US 2010/0003369, previously cited) as applied to claims 1, 2, 4, 6, 10-12, 14, 15, 17, 20, 21, and 23 above, and further in view of “Hurst” (US 2014/0363529, previously cited).
The teachings of Rabovski and Ter Haar have been delineated above.  Neither of these teaches dark chocolate as claimed.  Hurst cures this deficiency.
Hurst teaches edible compositions which may be used as supplements and which desirably include cocoa-derived polymers of epicatechin (see abstract, in particular).  Hurst teaches that cocoa liquor, and similar products are derived from cocoa and may be considered a dark chocolate product having the desired epicatechin content (see [0033]).
Both Ter Haar and Hurst are directed to cocoa derivative products used in supplements.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use dark chocolate as taught by Hurst to desirably contain epicatechin in the formulations of Rabovsky and Ter Haar, with a reasonable expectation of success.  One would have been motivated to do so based on Hurst’s teachings that dark chocolate products desirably comprise the beneficial cocoa derivatives.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Rabovsky” (US 2016/0193306, newly cited) in view of “Ter Haar” (US 2010/0003369, previously cited) as applied to claims 1, 2, 4, 6, 10-12, 14, 15, 17, 20, 21, and 23 above, and further in view of “Baes” (US 2015/0004226, newly cited).
The teachings of Rabovski and Ter Haar have been delineated above.  Neither of these teaches a capsule shell limited to the water content percentage claimed.
Baes cures this deficiency.  Baes teaches capsules including soft gels for pharmaceutical, nutritional, and food supplement applications (see [0001]).  The capsules may comprise a shell as well as a fill material (see [0001]).  In embodiments comprising a hard shell, the water content of the shell material by weight percentage is 5.2% or 6% (see Table 5), values within the instantly claimed range.
Rabovski, Ter Haar, and Baes are all directed to pharmaceutical, nutritional, and/or food supplement formulations which may be in the form of capsules for oral administration.  It would have been prima facie obvious to utilize a state-of-the-art shell as exemplified by Baes around the fill materials in the capsules of Rabovski and Ter Haar, with a reasonable expectation of success.  One would have been motivated to do so in the absence of Rabovski and Ter Haar’s general direction as to a particular shell material and in view of Baes’ disclosure of the state of the art with regard to examples effectively utilizing capsule shells in analogous formulations.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617